IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 81 EAL 2016
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
JERONE LEGGETT,                          :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.